Citation Nr: 1546468	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  13-03 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to January 29, 2015 for migraine headaches.  

2.  Entitlement to a rating in excess of 30 percent for irritable bowel syndrome with gastroesophageal reflux disease, hiatal hernia, colonic atony with fecal impaction and incontinence of stool and pelvic floor dysfunction.  

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee.  

4.  Entitlement to a rating in excess of 10 percent for DJD of the right knee.

5.  Entitlement to a rating in excess of 10 percent for left foot strain.  

6.  Entitlement to a rating in excess of 10 percent for right foot strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to January 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

Regarding the matter of an increased rating for migraine headaches, it is noted that the scope of the Veteran's appeal is limited to the time period from the date of receipt of the Veteran's claim for an increased rating to January 28, 2015, as she has been granted the maximum evaluation for this disability from January 29, 2015.  It is noted that applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Here, as the maximum evaluation has been afforded from January 29, 2015, the Board considers that period of the appeal to be resolved and shall limit its consideration to the time period prior.

The Veteran testified before the undersigned Veterans Law Judge in July 2015.  A transcript of the hearings is of record.

At her July 2015 hearing (and in an August 2015 VA Form 21-526b, Veteran's Supplemental Claim for Compensation), the Veteran claimed service connection for tinnitus and an acquired psychiatric disorder, to include insomnia, anxiety and depression, secondary to migraine headaches.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matters of entitlement to increased ratings for irritable bowel syndrome with gastroesophageal reflux disease, hiatal hernia, colonic atony with fecal impaction and incontinence of stool and pelvic floor dysfunction; DJD of the knees and bilateral foot strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period prior to January 29, 2015, the Veteran's migraine headaches were manifested by very frequent, completely prostrating, prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

Throughout the appeal period prior to January 29, 2015, the criteria for an evaluation of 50 percent for migraine headaches are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (Code) 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Inasmuch as the determination below constitutes a full grant of the benefits sought on appeal as to the matter of an increased rating for migraine headaches, no discussion of VA's duties to notify or assist is necessary.

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings may be appropriate in an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Veteran claims that her migraine headaches were more disabling than reflected by the 30 percent rating prior to January 29, 2015 (the date when her migraine headache disability was assigned an increased (maximum) 50 percent rating).  Her headache disability is rated pursuant to 38 C.F.R. § 4.124a , Code 8100, for migraine headaches which are assigned disability ratings based on the frequency of prostrating attacks.  Migraines resulting in characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a.  An evaluation of 50 percent is the maximum rating assignable under Code 8100.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The rating criteria do not define "prostrating."  The Board also observes that the Court has not undertaken to define "prostrating."  "Prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, (32nd Ed. 2012).

Review of the record shows that during private treatment on September 5, 2008, the Veteran reported that her headaches had lately been occurring 3-4 times per week and were accompanied by photosensitivity, sensitivity to noise and mild nausea (no vomiting, aura or vision changes.)  Subsequent treatment reports note that her headache symptoms have continued (but improved with increased medication).  A February 2009 magnetic resonance imaging (MRI) scan showed no acute intracranial abnormality.  

In her June 25, 2009 claim for increase, the Veteran reported that her migraine headaches had worsened and she was "having problems with severe headaches."  

On August 2009 VA examination, the Veteran reported experiencing headaches 1-3 times per week, lasting 1-2 days.  She also reported that she is able to go to work when her headaches occur (her "ability to perform daily functions during flare-ups is not affected") but requires medication.  

A May 2010 letter from her private neurologist notes that, over the last two years, the Veteran reported her headaches had become more frequent, last longer (up to 4-5 days) and caused nausea, vomiting, lightheadedness and a mild feeling of imbalance.  Subsequent VA and private treatment records show continued treatment for recurrent headache complaints.  

In her October 2010 notice of disagreement, the Veteran reported that her "daily headaches" cause problems "with sleep and daily living" and require her to "leave her workstation to find a quiet place to help alleviate" her symptoms.  

VA treatment records from August 2014 (when the Veteran presented to the Columbia VA Medical Center (VAMC) to establish care (she had relocated from Virginia)) to the present show that the Veteran has continued to experience "sharp" migraine headaches every 2-3 weeks productive of nausea (no vomiting) and photophobia.  In December 2014, she reported having increased frequency of headaches (3 or more days per week) associated with photophobia and phonophobia requiring her to "lay down in a dark room" and taking "more than 4 hours" to alleviate.  2015 VA treatment record show that the Veteran continued to complain of "exhausting" migraine headaches and weekly "severe pressure" in her head.  [As noted above, a March 2015 rating decision assigned an increased 50 percent rating for migraine headaches from January 29, 2015, the date of VA examination showing an increase in disability.]  

During her July 2015 hearing before the undersigned, the Veteran testified that she has been experiencing migraine headaches 2-3 per month lasting 2-5 days.  She reported that these headaches become "severe," make her feel nauseous, require her to "stay out of light and noise," and leave her feeling exhausted for a week.  She also stated that the frequency and severity of these symptoms have been ongoing and were manifested prior to the January 2015 effective date of the increased 50 percent rating.  

Upon consideration of the foregoing, the Board finds that throughout the appeal period from September 5, 2008 (the date within the one year period prior to the Veteran's June 25, 2009 date of claim for increase), the evidence shows that her migraine headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  She has reported migraine headaches occurring 2-5 times per week manifested by photophobia, phonophobia, nausea and occasionally requiring her to lay down in a quiet room.  It is noted that the Veteran has reported being able to work through her headaches and the clinical records note improvement in her headache symptoms with medication; however, in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), the United States Court of Appeals for Veterans Claims (Court) held that, in assigning a disability rating, the Board may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  In other words, if not for the medication prescribed to reduce the frequency and intensity of the Veteran's headaches, she more than likely would still experience frequent severe headaches that are prostrating in nature.  

Considering the totality of the above-described evidence and argument, the Board finds that there is, at least, a balance of positive and negative evidence on the question of whether, in the absence of the ameliorative effects of medication, the Veteran had very frequent, completely prostrating and prolonged attacks of migraine headaches that were productive of severe economic inadaptability. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Accordingly, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that her migraine headaches more closely approximated the criteria for a 50 percent rating under Code 8100 throughout the appeal period from September 5, 2008.  See 38 C.F.R. §§ 3.400(o)(2), 4.7.  This is the maximum schedular rating available for migraine headaches.


ORDER

A 50 percent disability rating for service-connected migraine headaches is granted from September 5, 2008, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board finds that further development is required to ensure that the record is complete and due process concerns are fully addressed with respect to the claims of increased ratings for gastrointestinal and genitourinary disability (irritable bowel syndrome with gastroesophageal reflux disease, hiatal hernia, colonic atony with fecal impaction and incontinence of stool and pelvic floor dysfunction); DJD of the knees and bilateral foot strain.

Gastrointestinal and Genitourinary

The Veteran's service-connected gastrointestinal and genitourinary disability presents a complex disability picture, particularly as it has given rise to gastrointestinal and genitourinary conditions that may or may not be rated separately under Codes other than 7346-7319 (for hiatal hernia and irritable colon syndrome) and/or separately from the already service-connected irritable bowel syndrome with gastroesophageal reflux disease, hiatal hernia, colonic atony with fecal impaction and incontinence of stool and pelvic floor dysfunction.  See March 2015 Supplemental Statement of the Case (SSOC).  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, she should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  Accordingly, VA examination is necessary to obtain a precise description of each gastrointestinal and genitourinary disability.

Knees

In an August 2015 VA Form 21-526b, Veteran's Supplemental Claim for Compensation, and during her July 2015 Board hearing, the Veteran asserted that separate ratings are warranted for bilateral knee instability and limitation of flexion and extension.  The most recent VA examination (in September 2015) includes the finding that the Veteran has no subluxation or instability of the knees; however, in assessing the functional impact of her knee disabilities, the examiner noted that the Veteran's "knees sometimes give out and she has experienced falls secondary to this."  Accordingly, as this examination report includes inconsistent (and contradictory) findings, it is inadequate for rating purposes and clarification is necessary.

Feet

The April 2015 VA Form 646, Statement of Accredited Representative in Appealed Case, asserts that the Veteran's service connected disabilities have increased in severity.  At her July 2015 Board hearing, the Veteran reported that; although she is treated for flat feet, she experiences pain at the top of her feet and in both ankles which impact her ability to stand and walk (notably, an August 2012 rating decision granted service connection for left ankle sprain as secondary to the service-connected left foot strain).  Although she was afforded a VA foot examination in January 2015, in light of the allegation of worsening symptoms and her complaints of increased pain, another VA examination is necessary.  See 38 C.F.R. § 3.327(a). 

The Veteran has testified that she receives ongoing treatment at the South Carolina VAMC.  Further, review of South Carolina VAMC treatment records shows that she has been authorized to receive non VA gynecology/urogynecology consultation and examination by Dr. T. Mattox.  Records of such consultation and examination are not associated with the record, are likely to contain pertinent information and must be obtained.  Reports of ongoing VA treatment are constructively of record and must also be secured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record the updated clinical records of all VA evaluations and treatment the Veteran has received. 

2.  After obtaining any necessary authorization, obtain and associate with the claims file complete private treatment records regarding the Veteran, to include from Dr. T. Mattox.

3.  After the development requested above is completed, arrange for the Veteran to be scheduled for a VA examination to determine the nature and severity of her service-connected gastrointestinal and genitourinary disabilities and all associated pathology and symptoms.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be conducted.

The examiner should specifically identify all gastrointestinal and genitourinary pathology, symptoms, and associated impairment of function (discussing specifically the following disabilities which have been combined and rated together as shown by the March 2015 SSOC: irritable bowel syndrome with gastroesophageal reflux disease, hiatal hernia, colonic atony with fecal impaction and incontinence of stool and pelvic floor dysfunction.)  With respect to each diagnosed condition, the examiner should describe all symptoms, the particular location of those symptoms, and the severity of the symptoms.  The examiner should also indicate whether or not any gastrointestinal and/or genitourinary pathology, symptoms, and associated impairment of function are attributable to the Veteran's service-connected gastrointestinal and genitourinary disabilities or are distinguishable as due solely to other nonservice-connected and co-existing disability.

Please include rationale for all opinions, citing to supporting factual data.

4.  After the development requested above is completed, arrange for the Veteran to be scheduled for a VA examination to determine the nature and severity of her service-connected knee and foot disabilities and all associated pathology and symptoms.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be conducted.  

Knees

Please assess the current severity of the Veteran's service-connected DJD of the left and right knee.  All pertinent findings (to specifically include bilateral knee range of motion studies with any additional functional impairment due to pain, weakness, fatigue, incoordination, etc. noted) should be described in detail.  As to each knee, the examiner must note whether there is lateral instability or recurrent subluxation (and if so, whether it is slight, moderate, or severe).

The examiner should specifically address/clarify the inconsistent findings as to instability of the knees noted in the September 2015 VA examination report.  

Feet

Please identify and describe in detail all symptoms and impairment attributable to the Veteran's service-connected bilateral foot injuries, to include any right ankle impairment (service connection is already established for left ankle sprain).  The examiner should state if the residuals of injury to either foot are moderate, moderately severe, or severe, and provide a medical rationale as to which of these, if any, is applicable.  

The examiner must explain the rationale for all opinions given, citing to the objective medical findings leading to the examiner's conclusions, and (regarding degree of disability) indicate whether subjective complaints are consistent with objective clinical findings.

5.  Thereafter, the AOJ should review the expanded record (to include the September 2015 VA knee examination report) and readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative an SSOC and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


